Pottle, J.
This case falls within the well-settled rule that on a trial foi selling intoxicating liquoi-, a prima facie case is made out for the State by proof of a delivery of the whisky by the accused and payment to him of money or other thing of value by the purchaser. If the accused defends upon the ground that he was acting solely as agent for the purchaser, the burden is upon the accused to show that he was not interested in the sale, received no benefit therefrom, and acted solely as agent for the buyer. McGovern v. State, 11 Ga. App. 267 (74 S. E. 1101). In the present case the accused did not carry this burden; nor was there any evidence which authorized an instruction upon this theory. None of the assignments of error are meritorious.

Judgment affirmed.